DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-20 in the reply filed on 12/16/21 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.

Specification
The disclosure is objected to because of the following informalities: See drawing objections above and 112 rejections below.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-11, and 13-20, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kukielka US 8,950,430.
	Regarding claim 6, Kukielka discloses a coolant control valve (mud [drilling fluid] is seen as a coolant or can be used for coolant), comprising: a housing 2 with a first port (at 10) and a second port (at 14); a primary rotary valve 6 (or may be 4): disposed within the housing; and, including a primary body; and, a secondary rotary valve 4 (which may be seen as only one of 54 or 56 or both or it may be 6): disposed within the housing; and, including a secondary body, wherein: the primary rotary valve and the secondary rotary valve are rotatable around an axis of rotation 26 by at least one actuator (actuators not shown are connected to shaft 22 and shaft 42) to a first configuration; and the secondary body is discontinuous in a circumferential direction around an entirety of the axis of rotation (see Fig. 3, since the secondary valve is two separate pieces and may be either or both, is “discontinuous in a circumferential direction around an entirety of the axis of rotation” whether either piece or both); and, in a first configuration of the primary rotary valve and the secondary rotary valve around the axis of rotation: a first straight line, orthogonal to the axis of rotation, passes through the primary body and the first port; and, a second straight line, orthogonal to the axis of rotation and co-planar with the first straight line, passes through the secondary body and the second port (Fig. 5).
	Regarding claim 7, a plane orthogonal to the axis of rotation and intersecting the axis of rotation at only one point, bisects the primary body and the secondary body in an axial direction parallel to the axis of rotation (any of Figs. 1-5, as the primary valve is nested within the secondary valve).
	Regarding claim 8, at least a portion of the primary rotary valve is nested within the secondary rotary valve (as seen in Figs. 1-5).
	Regarding claim 9, the primary rotary valve is continuous in the circumferential direction (the primary valve is continuous above or below the opening 52 and the secondary valve is discontinuous as it is two pieces so may be seen as only 54 or 56 or is still discontinuous as both 54 and 56 as it is separable and also the parts of 4 where 60 are would be discontinuous as well as just where the bore 30 is) .
	Regarding claim 10, the primary rotary valve is a ball valve 6 and the primary body is in a shape of a portion of a first sphere; and, the secondary body is in a shape of a portion of a second sphere concentric with the first sphere 54 or 56 or both 54 and 56 (see Figs. 1-5).
	Regarding claim 11, the primary rotary valve and the secondary rotary valve are rotatable, by the at least one actuator, with respect to each other and around the axis of rotation (first actuator is connected to shaft 24 and second actuator is connected to shaft 42 such that they are rotatable with respect to each other as in Figs. 1-2 and 4-5).
	Regarding claim 13, the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a zero flow configuration; and, in the zero flow configuration, the primary body blocks an entirety of the first port and the secondary body blocks an entirety of the second port (Fig. 5, both the primary and secondary body block the entirety of both ports).
	Regarding claim 14, the primary rotary valve defines a primary opening 52; the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration, the primary opening overlaps at least a portion of the first port and none of the second body overlaps the second port (Fig. 1).
	Regarding claim 15, the primary opening overlaps an entirety of the first port (Fig. 1)
	Regarding claim 16, the primary rotary valve defines an opening ; the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration: the opening overlaps an entirety of the first port; and, the secondary body blocks only a portion of the second port (there are separate actuators for the primary and second valve bodies so any configuration may be made).
	Regarding claim 17, the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration: the primary body blocks an entirety the first port; and, the secondary body blocks only a portion of the second port (there are separate actuators for the primary and second valve bodies so any configuration may be made).
	Regarding claim 18, the secondary body 54 or 56 includes an edge extending at least partly in an axial direction parallel to the axis of rotation, the secondary body defines a through-bore 40 bounded by a continuous edge of the secondary body, and at least a portion of the through-bore overlaps the second port.
	Regarding claim 19, Kukielka discloses a coolant control valve, comprising: a housing 2 with a first port (at 10) and a second port (at 14); a secondary rotary valve 4 (which may be seen as only one of 54 or 56 or both): disposed within the housing; and, including a secondary body; and, a primary rotary valve 6: including at least a portion nested within the secondary rotary valve; including a primary body; and, defining a primary opening 52, wherein: the primary rotary valve and the secondary body define a secondary opening 40; and, the secondary rotary valve are rotatable by at least one actuator (actuators not shown are connected to shaft 22 and shaft 42) and around an axis of rotation 26 and the secondary body is discontinuous in a circumferential direction around an entirety of the axis of rotation (see Fig. 3, since the secondary valve is two separate pieces and may be either or both, is “discontinuous in a circumferential direction around an entirety of the axis of rotation” whether either piece or both), wherein the primary rotary valve and the secondary rotary valve are rotatable to: a zero flow configuration in which the primary body blocks the first port and the secondary body blocks the second port (Fig. 5, both the primary and secondary body block the entirety of both ports); or, a first flow configuration in which the primary opening overlaps at least a portion of the first port and none of the second body overlaps the second port (Fig. 1); or, a second flow configuration in which the primary opening overlaps an entirety of the first port and the secondary body blocks [[a]] only A portion of the second port (there are separate actuators for the primary and second valve bodies so any configuration may be made); or, a third flow configuration in which the primary body blocks the first port and the secondary body blocks only a portion of the second port (there are separate actuators for the primary and second valve bodies so any configuration may be made).
	Regarding claim 20, the secondary body 54 or 56 includes an edge bounding the secondary opening, the secondary body defines a through-bore 40 bounded by a continuous edge of the secondary body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukielka US 8,950,430 in view of Shortt US 466,433.
	Regarding claim 12, Kukielka lacks a center line of the first port and a center line of the second port are co-planar with a plane orthogonal to the axis of rotation and passing through the axis of rotation at only one point.  Shortt discloses a center line of the first port and a center line of the second port are co-planar with a plane orthogonal to the axis of rotation and passing through the axis of rotation at only one point (4 or 6 with 7 or 8 or vice versa as they are not in a straight line).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of Kukielka to be like Shortt to have a center line of the first port and a center line of the second port are co-planar with a plane orthogonal to the axis of rotation and passing through the axis of rotation at only one point as a matter of simple substitution of shapes.

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.  The applicant has amended claims 6 and 19 with claim limitations that were not in the original claims as “an entirety of” in regards to the axis of rotation is newly claimed.  Regarding applicant’s argument to the 102 rejection to Kulkelka, that the fact that the valve segments can be disassembled does not teach, suggest, disclose the second body is discontinuous about the axis of rotation.  The examiner disagrees.  First of all, since the pieces are segmented they are discontinuous since it is not an integrally formed single piece, as one segment ends and the other segment begins.  The applicant uses the transitional phrase “comprising” in the claims such that the claims are open-ended and not limited to exactly what the applicant is claiming which would be if the applicant used the transitional phrase “consisting of”, such that the examiner may use either of the segments and does not have to use both.  Also, claims are given the broadest reasonable interpretation and since the segments are separate thus are discontinuous even when assembled.  The examiner has removed the Shortt reference from the 102 rejections but has used it for a new 103 rejection to show the features of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921